Citation Nr: 1744524	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-26 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the July 2014 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In July 2016, the Veteran advised VA that his health prevented him from travelling to the scheduled hearing.  Accordingly, his request for a hearing was considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In May 2017, the Board determined that new and material evidence had been received to reopen the claim of service connection for a heart disability and remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.

Since the case was readjudicated in an August 2017 supplemental statement of the case, additional evidence relevant to the claim on appeal submitted by the Veteran's daughter has been obtained and associated with the record.  The Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) review in a September 2017 written brief.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A current diagnosis of a heart disability, diagnosed as coronary artery disease (CAD) and ischemic heart disease (IHD), did not manifest to a compensable degree within one year of separation from service, was not noted to be chronic during service, and was not demonstrated in or related to an occurrence during active service from November 1942 to October 1945.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as CAD, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 
At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of a heart disability, diagnosed as CAD and IHD noted during the appeal period in VA medical records and private records.

Throughout the course of the appeal, the Veteran attributes his cardiac symptoms to an incident during training when the firing blast of an artillery gun impacted his chest and knocked him unconscious.

Pursuant to the Board remand directives, a VA medical opinion was provided in May 2017.  Following a review of the claims file and telephone interview with the 
Veteran, the VA clinician concluded the Veteran's heart disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was explained, in part, that:

Even if the Veteran had a cardiac contusion from the concussion blow that he states occurred (leaving aside the fact that there is no available record to corroborate this), CAD and the resultant ischemic cardiomyopathy, congestive heart failure, and the need for placement in 2008 of an implantable cardioverter defibrillator [AICD], these cardiac condition would not and, in my opinion, did not arise from such an injury.  His CAD arose as a consequence of the usual causes of this condition (e.g. hypertension, hyperlipidemia etc.).

The Board has considered the Veteran's reported history of symptomatology related to his heart disability throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran's statements do not rise to a level of competency to offer a probative opinion as to the etiology of his diagnosed heart disability.  Determining the etiology of the Veteran's CAD and IHD requires inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to an occurrence of the heart during active service, to include the incident during training as described by the Veteran.  See 38 C.F.R. § 3.303.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the third criterion to establish service connection on a direct basis has been met.

The Board also finds that the evidence preponderates against finding that a heart disability was manifest to a compensable degree within one year of separation from active duty or was a chronic disorder during service.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of a heart disorder.  No evidence within one year of service discharge in 1945 note a chronic heart disorder.  In fact, review of post-service treatment records reflect that the onset of a heart disability was multiple years after separation from service.  Accordingly, service connection for a heart disability on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of this disability after separation from service, the Board finds a heart disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


